Case 3:20-cv-00516-VAB Document 179-2 Filed 05/07/21 Page 1 of 5




 EXHIBIT B
        Case 3:20-cv-00516-VAB Document 179-2 Filed 05/07/21 Page 2 of 5


From:            Krasik, Curtis B.
To:              Paul Dobrowski; Vanessa Lee Pierce; Jeffrey Mueller; McDevitt, Jerry
Cc:              Zeitlin, Andrew; Joette Katz - Shipman & Goodwin LLP (jkatz@goodwin.com); Gleason, Sarah E.; Jared
                 McHazlett; Krasik, Curtis B.
Subject:         RE: Defendants" Supplemental Privilege Log dated March 10, 2020
Date:            Wednesday, April 28, 2021 4:05:27 PM
Attachments:     image001.png
                 30(b)(6) topics.docx


Paul -
In accordance with the recent amendments to Rule 30(b)(6), the parties are required to “confer in
good faith about the matters for examination.” Jeff and I have conflicts tomorrow and Friday, but
are available largely anytime on Monday 5/3 for a conference. Please let us know what time works
for you.

-Curt




Curt Krasik
K&L Gates LLP
210 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Phone: 412.355.8696
Fax: 412.355.6501
curtis.krasik@klgates.com
www.klgates.com


From: Paul Dobrowski <pjd@doblaw.com>
Sent: Wednesday, April 28, 2021 4:15 PM
To: Vanessa Lee Pierce <vpierce@doblaw.com>; Krasik, Curtis B. <Curtis.Krasik@klgates.com>;
Jeffrey Mueller <jmueller@daypitney.com>; McDevitt, Jerry <Jerry.McDevitt@klgates.com>
Cc: Zeitlin, Andrew <AZeitlin@goodwin.com>; Joette Katz - Shipman & Goodwin LLP
(jkatz@goodwin.com) <jkatz@goodwin.com>; Gleason, Sarah E. <SeGleason@goodwin.com>; Jared
McHazlett <jmchazlett@doblaw.com>
Subject: RE: Defendants' Supplemental Privilege Log dated March 10, 2020


Curt and Jeff

You have not responded to Vanessa’s 4/22 email below. We would like to schedule the Alpha
corporate rep depo for sometime during the week of June 1, 2021. If you are unwilling to present a
witness or witnesses on the topics listed in the attachment, please let us know asap and provide an
explanation.

Thank you

From: Vanessa Lee Pierce <vpierce@doblaw.com>
Sent: Thursday, April 22, 2021 3:48 PM
       Case 3:20-cv-00516-VAB Document 179-2 Filed 05/07/21 Page 3 of 5


To: Paul Dobrowski <pjd@doblaw.com>; Krasik, Curtis B. <Curtis.Krasik@klgates.com>; Jeffrey
Mueller <jmueller@daypitney.com>; McDevitt, Jerry <Jerry.McDevitt@klgates.com>
Cc: Zeitlin, Andrew <AZeitlin@goodwin.com>; Joette Katz - Shipman & Goodwin LLP
(jkatz@goodwin.com) <jkatz@goodwin.com>; Gleason, Sarah E. <SeGleason@goodwin.com>; Jared
McHazlett <jmchazlett@doblaw.com>
Subject: RE: Defendants' Supplemental Privilege Log dated March 10, 2020

Hi Curt,

As discussed on our call, attached is a general preview of the topics we anticipate for a 30(b)
(6). Please let us know the person or persons, and dates for the depo so we can serve a formal
30(b)(6).



Thanks,

Vanessa L. Pierce
main: 713.659.2900 | direct: 713.800.0416


From: Paul Dobrowski <pjd@doblaw.com>
Sent: Thursday, April 22, 2021 1:48 PM
To: Krasik, Curtis B. <Curtis.Krasik@klgates.com>; Jeffrey Mueller <jmueller@daypitney.com>;
McDevitt, Jerry <Jerry.McDevitt@klgates.com>
Cc: Zeitlin, Andrew <AZeitlin@goodwin.com>; Joette Katz - Shipman & Goodwin LLP
(jkatz@goodwin.com) <jkatz@goodwin.com>; Gleason, Sarah E. <SeGleason@goodwin.com>;
Vanessa Lee Pierce <vpierce@doblaw.com>; Jared McHazlett <jmchazlett@doblaw.com>
Subject: RE: Defendants' Supplemental Privilege Log dated March 10, 2020

Curt

Thanks. Plaintiff does not seek production of those emails.


Regards
From: Krasik, Curtis B. <Curtis.Krasik@klgates.com>
Sent: Thursday, April 22, 2021 1:46 PM
To: Paul Dobrowski <pjd@doblaw.com>; Jeffrey Mueller <jmueller@daypitney.com>; McDevitt,
Jerry <Jerry.McDevitt@klgates.com>
Cc: Zeitlin, Andrew <AZeitlin@goodwin.com>; Joette Katz - Shipman & Goodwin LLP
(jkatz@goodwin.com) <jkatz@goodwin.com>; Gleason, Sarah E. <SeGleason@goodwin.com>;
Vanessa Lee Pierce <vpierce@doblaw.com>; Jared McHazlett <jmchazlett@doblaw.com>; Krasik,
Curtis B. <Curtis.Krasik@klgates.com>
Subject: RE: Defendants' Supplemental Privilege Log dated March 10, 2020
        Case 3:20-cv-00516-VAB Document 179-2 Filed 05/07/21 Page 4 of 5


Paul -
In follow up to our call this morning, the underlying emails that Mr. McMahon sent to himself were
as follows:
        P-571 & 572 -- 4/3/2020 Email from Jeffrey Pollack to Jerry McDevitt, Esq., John Wilson, Esq.,
        Vince McMahon, Shane McMahon, Basil DeVito, Brad Blum, and Evan Steinberg
        P-593 & 594 -- 4/4/2020 Email from John Bicks, Esq. to Jeffrey Pollack cc’ing Jerry McDevitt,
        Esq., John Wilson, Esq., James Wright, Esq., and Vince McMahon
        P-617 & 618 -- 4/8/2020 Email from Jeffrey Pollack to Vince McMahon cc’ing John Wilson,
        Esq.

-Curt




Curt Krasik
K&L Gates LLP
210 Sixth Avenue
Pittsburgh, Pennsylvania 15222
Phone: 412.355.8696
Fax: 412.355.6501
curtis.krasik@klgates.com
www.klgates.com


From: Paul Dobrowski <pjd@doblaw.com>
Sent: Tuesday, April 20, 2021 8:21 PM
To: Jeffrey Mueller <jmueller@daypitney.com>; Krasik, Curtis B. <Curtis.Krasik@klgates.com>;
McDevitt, Jerry <Jerry.McDevitt@klgates.com>
Cc: Zeitlin, Andrew <AZeitlin@goodwin.com>; Joette Katz - Shipman & Goodwin LLP
(jkatz@goodwin.com) <jkatz@goodwin.com>; Gleason, Sarah E. <SeGleason@goodwin.com>;
Vanessa Lee Pierce <vpierce@doblaw.com>; Jared McHazlett <jmchazlett@doblaw.com>
Subject: Defendants' Supplemental Privilege Log dated March 10, 2020




Gentlemen

Please consider this email an attempt by Plaintiff to meet and confer regarding certain documents
listed on the above referenced Supplemental Privilege Log. First, it appears that there are several
documents that include communications with third party Evan Sternberg of Morgan Stanly and for
which the privilege is, therefore, waived. They are P 515 – 519, 521 - 22, 524, 553 and 568 (the
“Sternberg Emails”). Please explain how documents shared with Mr. Sternberg can be privileged or
produce the documents.

Similarly, there are multiple emails that involve WWE employees which, for the same reason, the
privilege appears to have been waived through disclosure to a third party. The documents are
logged as P 529, 547, 554-55, 595 and 596 (the “WWE Emails”). If you are going to rely on a shared
         Case 3:20-cv-00516-VAB Document 179-2 Filed 05/07/21 Page 5 of 5


services agreement between WWE and Alpha for your assertion of privilege, then please send it to
me so I can re-evaluate our position. As you may recall, I previously requested a copy but was not
provided one.

Further, there are several documents that do not list an attorney as an author or recipient and do
not identify the attorney who provided any alleged legal advice. They are P 571-72, 593-94 and 617-
18. If you can name the attorney who allegedly provided the legal advice, we merely request that
you submit the documents for in camera inspection to the court.

Last, there are multiple emails dated 3/31/20 and thereafter that relate to the “Luck termination”.
They are listed as documents P 545-46, 602-03 and 621. For the same reasons that we seek
production of the “Bad Faith Emails” per our current Motion to Compel, we respectfully request that
you redact any legal advice and produce the emails reflecting only the facts set forth therein.

Alternatively, we request that you submit all of the foregoing specifically enumerated emails to the
Court for an in camera inspection. Please let me know when you are available to discuss. I can talk
any time before 1:30 pm EDT tomorrow or after 4 pm. I’m also available to talk on Thursday (4/22)
at any time before 2 pm EDT or after 4 pm EDT.

Thanks

Paul J. Dobrowski



4601 Washington Avenue, Suite 300 | Houston, TX 77007
main: 713.659.2900 | fax: 713.659.2908 | dobrowski.com

NOTICE BY DOBROWSKI, LARKIN & STAFFORD L.L.P. This message, and any attached document, is a PRIVILEGED
AND CONFIDENTIAL communication from a law firm. If you are not the intended recipient, any disclosure, copying,
distribution or use of the information contained in or attached to this message is strictly prohibited. Please notify the sender in
the event of a delivery error by replying to this message, and then delete it from your system. Unintended transmission shall
not constitute waiver of any privilege. Unless expressly stated otherwise, nothing in the message shall be construed as a
digital or electronic signature, nor is it intended to reflect an intention to make an agreement by electronic means.




This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that
any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in
error, please contact me at Curtis.Krasik@klgates.com.-4

This electronic message contains information from the law firm of K&L Gates LLP. The contents may be privileged and
confidential and are intended for the use of the intended addressee(s) only. If you are not an intended addressee, note that
any disclosure, copying, distribution, or use of the contents of this message is prohibited. If you have received this e-mail in
error, please contact me at Curtis.Krasik@klgates.com.-4
